Citation Nr: 1518010	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back condition, also claimed as a back injury, ruptured and fractured lower discs. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and M.H.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Huntington, West Virginia.  A transcript of this hearing has been associated with the claims file. 
  
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a low back condition, so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in October 2012.  The examiner noted the Veteran's report of lower back pain on a daily basis, however, he found no evidence for a lower back condition upon examination.  The examiner also found that X-rays reports revealed a normal lumbosacral spine.  Therefore, the examiner concluded that his lumbar spine is normal and he did not provide a current diagnosis.  The examiner referenced service treatment records revealing complaints of lower back pain and tenderness upon examination in the back area, nonetheless he believed that those conditions were acute and self-limited.  However, since the examination, additional treatment records from the Richmond VA Medical Center (VAMC) and Beckley VAMC have been associated with the claims file which show treatment and diagnosis of chronic back pain, myofascial pain syndrome and degenerative disc disease.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Thus, the Board finds that an addendum opinion must be provided upon remand.  The October 2012 examiner should review the file, including the additional records added since the examination and provide an addendum with any corrections or additions that the examiner feels is necessary based on the new records.      

Further, the Veteran testified that he has experienced the same back pain symptoms since leaving service in 2003 even though he did not have formal treatment until 2013.  The Veteran also reported receiving private treatment from a chiropractor through his employer for symptoms of his back locking and severe pain in the thighs.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for relevant records of treatment from the private chiropractor he identified at the Board hearing, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Richmond VAMC and Beckley VAMC since September 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  After all available records have been associated with the claims file, ask the original October 2012 VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion regarding the etiology of the Veteran's claimed low back condition. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The entire claims file and a copy of this Remand must be made available to the reviewing examiner, including treatment records from the Richmond VAMC and Beckley VAMC as well as any additional medical evidence obtained on remand, and the examiner shall indicate in the addendum report that the claims file was reviewed.  After reviewing the record, the examiner should address the following:

In light of the additional evidence added to the record since the October 2012 VA examination, including evidence showing diagnoses of chronic back pain, myofascial pain syndrome, and degenerative disc disease, is it at least as likely as not (probability of at least 50 percent) that the Veteran's disability(s) is/are incurred in or as the result of his active duty service?

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

4.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, readjudicate the issue of entitlement to service connection for a low back condition.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




